DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 22, 2022 has been entered. Claims 1-3, 5-15, 17, 20-21, 24-25 are pending in the application. Applicant's amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed July 28, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the resilient closure protrudes beyond the distal end of the proximal sleeve member” in lines 14-15. “the proximal sleeve member” lacks proper antecedent basis since the proximal sleeve member is not introduced until line 17. For the sake of examination, the limitation will be interpreted as reciting “the resilient closure protrudes beyond the distal end of a proximal sleeve member”. “a proximal sleeve member” in line 17 will be interpreted as reciting “the proximal sleeve member”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-9, 11-12, 14-15, 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lowke (US 2011/0015578) in view of Logel (US 2016/0101914) and further in view of Knopf (US 4733787).
Regarding claim 1, Lowke discloses a syringe tip cap (60, Fig 2) for retaining a resilient closure (40, Fig 1) at a distal end of a syringe tip on which a collar (20, Fig 1) for coupling with a syringe needle is mounted (Para 0020), comprising: a rigid outer cap having a distal cap member (81, Fig 2) and a proximal sleeve member (61, Fig 2), wherein an annular first breaking line (97, Fig 2) is formed between the distal cap member and the proximal sleeve member, said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 2); and comprising frangible portions (98, Fig 5) which are broken when the annular first breaking line is broken, to provide tamper evidence (Para 0049); wherein the distal cap member is cup-shaped for accommodating and covering a distal end of the resilient closure (See Fig 5; Para 0007); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (as best seen in Figs 2 and 5, the distal cap member 81 is distal to and does not overlap with the proximal sleeve member 61); and the proximal sleeve member comprises a distal end (96, Fig 6) and a proximal end (78, Fig 6) configured to be coupled with the collar, for coupling the syringe tip cap with the distal end of the syringe tip (Para 0047, lines 13-19); and a distal end of the resilient closure protrudes beyond the distal end of the proximal sleeve member when the syringe tip cap is coupled with the distal end of the syringe tip (As best seen in Figs 3 and 5, the distal end (gripping region 51 seen in Fig 5) of the resilient closure 40 protrudes beyond the distal end of the proximal sleeve member 61); wherein when the annular first breaking line is broken, access is provided to the distal end of the resilient closure (As best seen in Fig 3 illustrating the removal of distal  cap member 81, the distal end or gripping region 51 is accessible when the annular first breaking line is broken). 
Lowke is silent regarding the proximal sleeve member comprises a second breaking line extending between the distal end and the proximal end of the proximal sleeve member; the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip, which extends along the axial direction and bridges and disrupts the annular first breaking line; wherein the first frangible portions are weaker than the coupling strip and the coupling strip is flexible to serve as a hinge so that the distal cap member is pivoted away from the proximal sleeve member when breaking the annular first breaking line; and wherein the second breaking line comprises a plurality of second frangible portions that are broken by pulling the distal cap member in the direction of the second breaking line after breaking the first breaking line, for enabling removal of the syringe tip cap from the distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip.
Logel teaches a tamper evident cap (1, Fig 1) comprising: a rigid outer cap having a distal cap member (11, Fig 1) and a proximal sleeve member (20, Fig 1), wherein an annular first breaking line (line comprising frangible portions 40, Fig 1) is formed between the distal cap member and the proximal sleeve member (See Fig 1), said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 1); and comprising frangible portions (40, Fig 1) which are broken when the annular first breaking line is broken, to provide tamper evidence (Para 0043); wherein the distal cap member is cup-shaped (See Fig 3); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (at least peripheral wall 12 of the distal cap member is axially offset from the proximal sleeve member as seen in Fig 1); the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip (50, Fig 2), which extends along the axial direction and bridges and disrupts the annular first breaking line (See Fig 2); wherein the first frangible portions are weaker than the coupling strip and the coupling strip is flexible to serve as a hinge so that the distal cap member is pivoted away from the proximal sleeve member when breaking the annular first breaking line (Para 0024)
Knopf teaches a tamper evident cap (cap of Fig. 6) comprising a proximal sleeve member (2, Fig 6) that comprises a second breaking line (7’, Fig 6) extending between the distal end and the proximal end of the proximal sleeve member (Col 2, lines 50-58); and wherein the second breaking line comprises a plurality of second frangible portions that are broken by pulling the distal cap member (4, Fig 6) in the direction of the second breaking line after breaking the first breaking line (line comprising tamper indicators 5, Fig 6), for enabling removal of the syringe tip cap from the distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip (Col 2, lines 54-58; Col 3, lines 38-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe tip cap as disclosed by Lowke to include the coupling strip bridging the cup shaped distal cap member and axially offset proximal sleeve member as taught by Logel as well as add the breaking lines (7’ and 8’) as taught by Knopf in order to have a tamper evident cap that can be completely removed as one unit without the user having to change their grip on the cap (Col 3, lines 51-60 -Knopf; Para 0024 -Logel).
Regarding claim 2, the modified invention of Lowke, Logel and Knopf discloses the second breaking line (7’, Fig 6 -Knopf) is followed by a first slot (See annotated Fig 2 of Logel and annotated Fig 6 of Knopf), which is formed in the distal cap member and forms a first edge of the axial coupling strip (50, Fig 2 -Logel) (As can be seen in Fig 6 of Knopf, the first slot forming the edge of the coupling strip 6 aligns with the second breaking line 7’, thus the first slot formed in the distal cap member and forming the edge of the coupling strip 50 as seen in Fig 2 of Logel would be aligned with the second breaking line in the modified invention).

    PNG
    media_image1.png
    280
    289
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    674
    445
    media_image2.png
    Greyscale

Regarding claim 3, the modified invention of Lowke, Logel and Knopf discloses the axial coupling strip (50, Fig 2 -Logel) is further delimited by a second slot (See annotated Fig 2 of Logel above) which is formed in the distal cap member and extends in parallel with the first slot (See annotated Fig 2 of Logel above), so that the axial coupling strip is rectangular and extends in an axial direction of the syringe tip cap (See Fig 2 of Logel).
Regarding claim 5, the modified invention of Lowke, Logel and Knopf discloses a third breaking line (8’, Fig 6 - Knopf) comprising a plurality of third frangible portions (Col 2, lines 55-58 -Knopf), wherein said plurality of second frangible portions and said plurality of third frangible portions are each broken when the second breaking line (7’, Fig 6 –Knopf) and the third breaking line are broken (Col 3, lines 38-51 -Knopf).
Regarding claim 6, the modified invention of Lowke, Logel and Knopf discloses the second breaking line (7’, Fig 6 - Knopf) and the third breaking line (8’, Fig 6 - Knopf) extend in parallel with each other (See Fig 6 -Knopf).
Regarding claim 7, the modified invention of Lowke, Logel and Knopf discloses all of the elements of the invention as discussed above, however, is silent regarding the distal cap member comprises a step portion formed at a side wall of the distal cap member opposite to a position where the coupling strip bridges the second breaking line. 
Logel further teaches a step portion (See annotated Fig 1 below) formed at a side wall of the distal cap member (10, Fig 1) opposite to a position where the coupling strip (50, Fig 2) bridges the distal cap member and proximal sleeve member (20, Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal cap member disclosed by Lowke, Logel and Knopf to include a step portion opposite to a position of the coupling strip as further taught by Logel in order to have a grip portion for the user to easily open the distal cap member (Para 0044).

    PNG
    media_image3.png
    734
    522
    media_image3.png
    Greyscale

Regarding claim 8, the modified invention of Lowke, Logel, and Knopf discloses the step portion (See annotated Fig 1 above -Logel) is formed by a vertical side wall extending in the axial direction of the syringe tip cap and a surface (See annotated Fig 1 above -Logel) extending radially inward perpendicular to or slanted relative to the axial direction, so that by pushing the vertical side wall obliquely upward toward a distal end of the syringe tip cap (60, Fig 2b –Lowke as modified by Logel and Knopf to include a coupling strip and second/third breaking lines) the distal cap member can be separated from the proximal sleeve member of the rigid outer cap to thereby break the annular first breaking line and partially separate the proximal sleeve member from the rigid outer cap (Para 0043 –Logel).
Regarding claim 9, the modified invention of Lowke, Logel and Knopf discloses a pressing member (93, Fig 6 –Lowke) protrudes from an inner surface of the distal cap member (81, Fig 6 –Lowke) of the rigid outer cap at a center thereof (See Fig 6 –Lowke), for pressing the resilient closure toward the syringe tip (Para 0007; Para 0043 –Lowke).
Regarding claim 11, the modified invention of Lowke, Logel and Knopf discloses a plurality of locking protrusions (71, Fig 10; as seen in Fig 10, the locking protrusions are separated by two ridges 75 -Lowke) is formed on an inner side wall of the proximal end of the proximal sleeve member (61, Fig 6 -Lowke), which are configured for gripping behind an edge of the collar (20, Fig 1 -Lowke) (See Fig 6 -Lowke), for coupling the syringe tip cap with the distal end of the syringe tip (Para 0037 and Para 0047 -Lowke).
Regarding claim 12, the modified invention of Lowke, Logel and Knopf discloses the locking protrusions (71, Fig 10 –Lowke) are formed at equiangular intervals along the inner side wall of the proximal end of the proximal sleeve member (61, Fig 6 –Lowke) (See Figs 10 and 11 -Lowke), said locking protrusions having slanted insertion surfaces (72, Fig 6 -Lowke) so that the syringe tip cap can be pushed onto the syringe tip (Para 0037 –Lowke).
Regarding claim 14, the modified invention of Lowke, Logel and Knopf discloses a plurality of ridges (75, Fig 11 –Lowke) are formed on an inner surface of the proximal sleeve member (61, Fig 9 -Lowke), wherein the ridges are disposed at a distance to the locking protrusions (71, Fig 10 –Lowke) (As seen in Fig 11, the ridges are distanced radially inward from locking protrusions) and equiangular intervals along the inner surface of the proximal sleeve member (See Fig 11 -Lowke) and enclose a circle having a diameter, which is substantially equal to an outer diameter of the collar (40, Fig 8-Lowke) and/or of the syringe (See Fig 8 –Lowke).
Regarding claim 15, the modified invention of Lowke, Logel and Knopf discloses a resilient closure (40, Fig 1 –Lowke), which is accommodated and axially retained in the cup-shaped distal cap member (81, Fig 2 –Lowke) (Para 0047 –Lowke).
Regarding claim 17, Lowke discloses a syringe comprising: a syringe barrel (10, Fig 1) having a substance receiving chamber and a syringe tip (12, Fig 5) projecting from a distal end (11, Fig 5) of the syringe barrel with a fluid passage (13, Fig 5) extending through said syringe tip (See Fig 5); a collar (20, Fig 1) concentrically surrounding the syringe tip, for coupling with a syringe needle (Para 0020); a resilient closure (40, Fig 1) having a proximal end (41, Fig 5) and a distal end (51, Fig 5) opposite to the proximal end, said proximal end defining a tip engaging portion for sealingly engaging the syringe tip to seal a substance contained in the substance receiving chamber of the syringe barrel (Para 0028); and a syringe tip cap (60, Fig 2) mounted at the distal end of a syringe tip, which engages with the collar and retains the resilient closure at the distal end of the syringe tip so that the syringe tip is sealed by the resilient closure (Para 0047, lines 7-19); wherein the distal end of the resilient closure protrudes beyond the distal end of the proximal sleeve member (As best seen in Figs 3 and 5, the distal end (gripping region 51 seen in Fig 5) of the resilient closure 40 protrudes beyond the distal end of the proximal sleeve member 61); said syringe tip cap comprising: a rigid outer cap having a distal cap member (81, Fig 2) and a proximal sleeve member (61, Fig 2), wherein an annular first breaking line (97, Fig 2) is formed between the distal cap member and the Page 5 of 22Application No. 15/939,135Docket No. BLAS16071PUSO1 proximal sleeve member, said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 2) and comprising first frangible portions (98, Fig 5) which are broken when the annular first breaking line is broken, to provide tamper evidence (Para 0049); wherein the distal cap member is cup-shaped for accommodating and covering a distal end of the resilient closure (See Fig 5; Para 0007); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (as best seen in Figs 2 and 5, the distal cap member 81 is distal to and does not overlap with the proximal sleeve member 61); and the proximal sleeve member comprises a distal end (96, Fig 6) and a proximal end (78, Fig 6), said proximal end coupling the syringe tip cap with the collar at the distal end of the syringe tip by locking or latching (Para 0047, lines 7-19); ; wherein when the annular first breaking line is broken, access is provided to the distal end of the resilient closure (As best seen in Fig 3 illustrating the removal of distal  cap member 81, the distal end or gripping region 51 is accessible when the annular first breaking line is broken).
Lowke is silent regarding the proximal sleeve member comprises a second breaking line extending between the distal end and the proximal end of the proximal sleeve member; the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip, which extends along the axial direction and bridges and disrupts the annular first breaking line; wherein the first frangible portions are weaker than the coupling strip and the coupling strip is flexible to serve as a hinge so that the distal cap member is pivoted away from the proximal sleeve member when breaking the annular first breaking line ; and wherein the second breaking line comprises a plurality of second frangible portions that are broken by pulling the distal cap member in the direction of the second breaking line after breaking the first breaking line, for enabling removal of the syringe tip cap from the Page 6 of 22Application No. 15/939,135 Docket No. BLAS16071PUSO1 distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip.
Logel teaches a tamper evident cap (1, Fig 1) comprising: a rigid outer cap having a distal cap member (11, Fig 1) and a proximal sleeve member (20, Fig 1), wherein an annular first breaking line (line comprising frangible portions 40, Fig 1) is formed between the distal cap member and the proximal sleeve member (See Fig 1), said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 1); and comprising frangible portions (40, Fig 1) which are broken when the annular first breaking line is broken, to provide tamper evidence (Para 0043); wherein the distal cap member is cup-shaped (See Fig 3); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (at least peripheral wall 12 of the distal cap member is axially offset from the proximal sleeve member as seen in Fig 1); the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip (50, Fig 2), which extends along the axial direction and bridges and disrupts the annular first breaking line (See Fig 2); wherein the first frangible portions are weaker than the coupling strip and the coupling strip is flexible to serve as a hinge so that the distal cap member is pivoted away from the proximal sleeve member when breaking the annular first breaking line (Para 0024)
Knopf teaches a tamper evident cap (cap of Fig. 6) comprising a proximal sleeve member (2, Fig 6) that comprises a second breaking line (7’, Fig 6) extending between the distal end and the proximal end of the proximal sleeve member (Col 2, lines 50-58); and wherein the second breaking line comprises a plurality of second frangible portions that are broken by pulling the distal cap member (4, Fig 6) in the direction of the second breaking line after breaking the first breaking line (line comprising tamper indicators 5, Fig 6), for enabling removal of the syringe tip cap from the distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip (Col 2, lines 54-58; Col 3, lines 38-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe tip cap as disclosed by Lowke to include the coupling strip bridging the cup shaped distal cap member and axially offset proximal sleeve member as taught by Logel as well as add the breaking lines (7’ and 8’) as taught by Knopf in order to have a tamper evident cap that can be completely removed as one unit without the user having to change their grip on the cap (Col 3, lines 51-60 -Knopf; Para 0024 -Logel).
Regarding claim 20, the modified invention of Lowke, Logel and Knopf discloses the second breaking line (7’, Fig 6 -Knopf) is followed by a first slot (See annotated Fig 2 of Logel and annotated Fig 6 of Knopf), which is formed in the distal cap member and forms a first edge of the axial coupling strip (50, Fig 2 -Logel) (As can be seen in Fig 6 of Knopf, the first slot forming the edge of the coupling strip 6 aligns with the second breaking line 7’, thus the first slot formed in the distal cap member and forming the edge of the coupling strip 50 as seen in Fig 2 of Logel would be aligned with the second breaking line in the modified invention).

    PNG
    media_image1.png
    280
    289
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    674
    445
    media_image2.png
    Greyscale

Regarding claim 21, the modified invention of Lowke, Logel and Knopf discloses the axial coupling strip (50, Fig 2 -Logel) is further delimited by a second slot (See annotated Fig 2 of Logel above) which is formed in the distal cap member and extends in parallel with the first slot (See annotated Fig 2 of Logel above), so that the axial coupling strip is rectangular and extends in an axial direction of the syringe tip cap (See Fig 2 of Logel).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lowke (US 2011/0015578) in view of Logel (US 2016/0101914) and further in view of Knopf (US 4733787) and further in view of Pakhomov (US 9694948).
Regarding claim 10, the modified invention of Lowke, Logel, and Knopf discloses all of the elements of the invention as discussed above, however, is silent regarding a transparent portion is provided in a side wall of the distal cap member so that a contact region between the pressing member and the 2PK-00828-24-3/28/2018resilient closure and/or an upper surface of the resilient closure is visible from outside the syringe tip cap. 
Pakhomov teaches a cap (2 and 3, Fig 1) comprising a distal cap member (2, Fig 1) and a proximal sleeve member (3, Fig 1) and wherein a transparent portion is provided in a side wall of the distal cap member so that a contact region between a pressing member and the 2PK-00828-24-3/28/2018resilient closure (6, Fig 1) and/or an upper surface of the resilient closure is visible from outside the syringe tip cap (Col 2, lines 52-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal cap member disclosed by Lowke, Logel, and Knopf to be transparent as taught by Pakhomov in order to have a distal cap member that can provide improved visibility of internal structures during different stages of opening of the cap (Col 2, lines 3-5; Col 2, lines 52-53; Col 3, lines 42-44).
Claims 13, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lowke (US 2011/0015578) in view of Logel (US 2016/0101914) and further in view of Knopf (US 4733787) and further in view of Ennis (US 5165560)
Regarding claim 13, the modified invention of Lowke, Logel, and Knopf discloses  the locking protrusions (71, Fig 10), however, does not explicitly disclose a diameter of a circle along which the plurality of locking protrusions is disposed is smaller than a maximum outer diameter of the distal end of the resilient closure to be accommodated in the cup-shaped distal cap member so that the resilient closure is retained in an axial direction inside the cup-shaped distal cap member by the plurality of locking protrusions.
Ennis teaches a cap arrangement (50, Fig 5) comprising a distal cap portion (52 and distal portion of wall 56, Fig 3) and a proximal sleeve portion (proximal portion of wall 56 comprising 59, Fig 3); a resilient closure (40, Fig 3); and a locking protrusion (58, Fig 3), wherein a diameter of a circle along which the locking protrusions is disposed is smaller than a maximum outer diameter of the distal end of the resilient closure to be accommodated in the cup-shaped distal cap portion so that the resilient closure is retained in an axial direction inside the cup-shaped distal cap portion by the locking protrusion (Col 2, lines 36-43; Col 2, lines 26-28; As seen in Fig 3, the collar 36 and resilient closure have the same outer diameter, thus the locking protrusion is also 0.010” less than the resilient closure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking protrusions disclosed by Lowke, Logel, and Knopf to instead have a diameter of a circle along which the locking protrusions are disposed be smaller than a maximum outer diameter of the distal end of the resilient closure in order to have a cap that can provide a hermetic seal so that liquid cannot leak at any time even in an inverted or upside down position (Col 1, lines 52-58).
	Regarding claim 24, Lowke discloses a syringe tip cap (60, Fig 2) for retaining a resilient closure (40, Fig 1) at a distal end of a syringe tip on which a collar (20, Fig 1) for coupling with a syringe needle is mounted (Para 0020), comprising: a rigid outer cap having a distal cap member (81, Fig 2) and a proximal sleeve member (61, Fig 2), wherein an annular first breaking line (97, Fig 2) is formed between the distal cap member and the proximal sleeve member, said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 2); and comprising frangible portions (98, Fig 5) which are broken when the annular first breaking line is broken, to provide tamper evidence (Para 0049); wherein the distal cap member is cup-shaped for accommodating and covering a distal end of the resilient closure (See Fig 5; Para 0007); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (as best seen in Figs 2 and 5, the distal cap member 81 is distal to and does not overlap with the proximal sleeve member 61); and the proximal sleeve member comprises a distal end (96, Fig 6) and a proximal end (78, Fig 6) configured to be coupled with the collar, for coupling the syringe tip cap with the distal end of the syringe tip (Para 0047, lines 13-19); and a distal end of the resilient closure protrudes beyond the distal end of the proximal sleeve member when the syringe tip cap is coupled with the distal end of the syringe tip (As best seen in Figs 3 and 5, the distal end (gripping region 51 seen in Fig 5) of the resilient closure 40 protrudes beyond the distal end of the proximal sleeve member 61); and a plurality of locking protrusions (71, Fig 10; as seen in Fig 10, the locking protrusions are separated by two ridges 75) is formed on an inner side wall of the proximal end of the proximal sleeve member, which are configured for gripping behind an edge of the collar (See Fig 6), for coupling the syringe tip cap with the distal end of the syringe tip (Para 0037 and Para 0047).
Lowke is silent regarding wherein the proximal sleeve member comprises a second breaking line extending between the distal end and the proximal end of the proximal sleeve member; the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip, which extends along the axial direction and bridges and disrupts the annular first breaking line; wherein the first frangible portions are weaker than the coupling strip and the coupling strip is flexible to serve as a hinge for pivotally coupling the distal cap member and the proximal sleeve member after breaking the annular first breaking line; the second breaking line comprises a plurality of second frangible portions that are broken by pulling the distal cap member in the direction of the second breaking line after breaking the first breaking line, for enabling removal of the syringe tip cap from the distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip; wherein the diameter of a circle along which the plurality of locking protrusions is disposed is smaller than a maximum outer diameter of the distal end of the resilient closure, for retaining the resilient closure in axial direction inside the cup-shaped distal cap member.
Logel teaches a tamper evident cap (1, Fig 1) comprising: a rigid outer cap having a distal cap member (11, Fig 1) and a proximal sleeve member (20, Fig 1), wherein an annular first breaking line (line comprising frangible portions 40, Fig 1) is formed between the distal cap member and the proximal sleeve member (See Fig 1), said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 1); and comprising frangible portions (40, Fig 1) which are broken when the annular first breaking line is broken, to provide tamper evidence (Para 0043); wherein the distal cap member is cup-shaped (See Fig 3); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (at least peripheral wall 12 of the distal cap member is axially offset from the proximal sleeve member as seen in Fig 1); the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip (50, Fig 2), which extends along the axial direction and bridges and disrupts the annular first breaking line (See Fig 2); wherein the first frangible portions are weaker than the coupling strip and the coupling strip is flexible to serve as a hinge so that the distal cap member is pivoted away from the proximal sleeve member when breaking the annular first breaking line (Para 0024)
Knopf teaches a tamper evident cap (cap of Fig. 6) comprising a proximal sleeve member (2, Fig 6) that comprises a second breaking line (7’, Fig 6) extending between the distal end and the proximal end of the proximal sleeve member (Col 2, lines 50-58); and wherein the second breaking line comprises a plurality of second frangible portions that are broken by pulling the distal cap member (4, Fig 6) in the direction of the second breaking line after breaking the first breaking line (line comprising tamper indicators 5, Fig 6), for enabling removal of the syringe tip cap from the distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip (Col 2, lines 54-58; Col 3, lines 38-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe tip cap as disclosed by Lowke to include the coupling strip bridging the cup shaped distal cap member and axially offset proximal sleeve member as taught by Logel as well as add the breaking lines (7’ and 8’) as taught by Knopf in order to have a tamper evident cap that can be completely removed as one unit without the user having to change their grip on the cap (Col 3, lines 51-60 -Knopf; Para 0024 -Logel).
The modified invention of Lowke, Logel, and Knopf discloses all of the elements of the invention as discussed above, however, is silent regarding wherein the diameter of a circle along which the plurality of locking protrusions is disposed is smaller than a maximum outer diameter of the distal end of the resilient closure, for retaining the resilient closure in axial direction inside the cup-shaped distal cap member.
Ennis teaches a cap arrangement (50, Fig 5) comprising a distal cap portion (52 and distal portion of wall 56, Fig 3) and a proximal sleeve portion (proximal portion of wall 56 comprising 59, Fig 3); a resilient closure (40, Fig 3); and a locking protrusion (58, Fig 3), wherein a diameter of a circle along which the locking protrusions is disposed is smaller than a maximum outer diameter of the distal end of the resilient closure to be accommodated in the cup-shaped distal cap portion so that the resilient closure is retained in an axial direction inside the cup-shaped distal cap portion by the locking protrusion (Col 2, lines 36-43; Col 2, lines 26-28; As seen in Fig 3, the collar 36 and resilient closure have the same outer diameter, thus the locking protrusion is also 0.010” less than the resilient closure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking protrusions disclosed by Lowke, Logel, and Knopf to instead have a diameter of a circle along which the locking protrusions are disposed be smaller than a maximum outer diameter of the distal end of the resilient closure in order to have a cap that can provide a hermetic seal so that liquid cannot leak at any time even in an inverted or upside down position (Col 1, lines 52-58).
Regarding claim 25, Lowke discloses a combination of a syringe tip cap (60, Fig 2) and a resilient closure (40, Fig 1) retained inside the syringe tip cap (Para 0035), for use with a syringe having a syringe tip (12, Fig 5) on which a collar (20, Fig 1) for coupling with a syringe needle is mounted (Para 0020), wherein the resilient closure comprises a distal end (51, Fig 5) and a proximal end (41, Fig 5), said proximal end being configured for sealing a syringe tip (Para 0028), and the syringe tip cap comprises: Page 8 of 22Application No. 15/939,135Docket No. BLAS16071PUSO1 a rigid outer cap having a distal cap member (81, Fig 2) and a proximal sleeve member (61, Fig 2), wherein an annular first breaking line (97, Fig 2) is formed between the distal cap member and the proximal sleeve member, said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 2); and comprising frangible portions (98, Fig 5) which are broken when the annular first breaking line is broken, to provide tamper evidence (Para 0049); wherein the distal cap member is cup-shaped and accommodates the resilient closure at least partially (See Fig 5; Para 0007); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (as best seen in Figs 2 and 5, the distal cap member 81 is distal to and does not overlap with the proximal sleeve member 61); the proximal sleeve member comprises a distal end (96, Fig 6) and a proximal end (78, Fig 6), wherein a plurality of locking protrusions (71, Fig 10; as seen in Fig 10, the locking protrusions are separated by two ridges 75) is formed on an inner side wall of the proximal end of the proximal sleeve member configured to be locked or latched with the collar to couple the syringe tip cap with the distal end of the syringe tip (See Fig 6; Para 0037 and Para 0047); and the resilient closure is accommodated inside the distal cap member so that the distal end of the resilient closure protrudes beyond the distal end of the proximal sleeve member (As best seen in Figs 3 and 5, the distal end (gripping region 51 seen in Fig 5) of the resilient closure 40 protrudes beyond the distal end of the proximal sleeve member 61).
Lowke is silent regarding the proximal sleeve member comprises a second breaking line extending between the distal end and the proximal end of the proximal sleeve member and comprising a plurality of second frangible portions; the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip, which extends along the axial direction and bridges and disrupts the annular first breaking line; wherein the first frangible portions are weaker than the coupling strip; the coupling strip is flexible to serve as a hinge for pivotally coupling the distal cap member and the proximal sleeve member after breaking the annular first breaking line so that the second frangible portions are broken by pulling the distal cap member in the direction of the second breaking line after breaking the first breaking line, for enabling removal of the syringe tip cap from the distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip; and Page 9 of 22Application No. 15/939,135 Docket No. BLAS16071PUSO1 the diameter of a circle along which the plurality of locking protrusions are disposed on the inner side wall of the proximal end of the proximal sleeve member is smaller than a maximum outer diameter of the distal end of the resilient closure.
Logel teaches a tamper evident cap (1, Fig 1) comprising: a rigid outer cap having a distal cap member (11, Fig 1) and a proximal sleeve member (20, Fig 1), wherein an annular first breaking line (line comprising frangible portions 40, Fig 1) is formed between the distal cap member and the proximal sleeve member (See Fig 1), said first breaking line extending perpendicularly to an axial direction of the syringe tip cap (See Fig 1); and comprising frangible portions (40, Fig 1) which are broken when the annular first breaking line is broken, to provide tamper evidence (Para 0043); wherein the distal cap member is cup-shaped (See Fig 3); the distal cap member and the proximal sleeve member are offset to each other in the axial direction (at least peripheral wall 12 of the distal cap member is axially offset from the proximal sleeve member as seen in Fig 1); the distal cap member and the proximal sleeve member of the rigid outer cap are connected with each other via an axial coupling strip (50, Fig 2), which extends along the axial direction and bridges and disrupts the annular first breaking line (See Fig 2); wherein the first frangible portions are weaker than the coupling strip and the coupling strip is flexible to serve as a hinge so that the distal cap member is pivoted away from the proximal sleeve member when breaking the annular first breaking line (Para 0024)
Knopf teaches a tamper evident cap (cap of Fig. 6) comprising a proximal sleeve member (2, Fig 6) that comprises a second breaking line (7’, Fig 6) extending between the distal end and the proximal end of the proximal sleeve member (Col 2, lines 50-58); and wherein the second breaking line comprises a plurality of second frangible portions that are broken by pulling the distal cap member (4, Fig 6) in the direction of the second breaking line after breaking the first breaking line (line comprising tamper indicators 5, Fig 6), for enabling removal of the syringe tip cap from the distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip (Col 2, lines 54-58; Col 3, lines 38-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe tip cap as disclosed by Lowke to include the coupling strip bridging the cup shaped distal cap member and axially offset proximal sleeve member as taught by Logel as well as add the breaking lines (7’ and 8’) as taught by Knopf in order to have a tamper evident cap that can be completely removed as one unit without the user having to change their grip on the cap (Col 3, lines 51-60 -Knopf; Para 0024 -Logel).
The modified invention of Lowke, Logel, and Knopf discloses all of the elements of the invention as discussed above, however, is silent regarding wherein the diameter of a circle along which the plurality of locking protrusions is disposed is smaller than a maximum outer diameter of the distal end of the resilient closure, for retaining the resilient closure in axial direction inside the cup-shaped distal cap member.
Ennis teaches a cap arrangement (50, Fig 5) comprising a distal cap portion (52 and distal portion of wall 56, Fig 3) and a proximal sleeve portion (proximal portion of wall 56 comprising 59, Fig 3); a resilient closure (40, Fig 3); and a locking protrusion (58, Fig 3), wherein a diameter of a circle along which the locking protrusions is disposed is smaller than a maximum outer diameter of the distal end of the resilient closure to be accommodated in the cup-shaped distal cap portion so that the resilient closure is retained in an axial direction inside the cup-shaped distal cap portion by the locking protrusion (Col 2, lines 36-43; Col 2, lines 26-28; As seen in Fig 3, the collar 36 and resilient closure have the same outer diameter, thus the locking protrusion is also 0.010” less than the resilient closure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking protrusions disclosed by Lowke, Logel, and Knopf to instead have a diameter of a circle along which the locking protrusions are disposed be smaller than a maximum outer diameter of the distal end of the resilient closure as taught by Ennis in order to have a cap that can provide a hermetic seal so that liquid cannot leak at any time even in an inverted or upside down position (Col 1, lines 52-58).
Response to Arguments
	Applicant’s arguments regarding Knopf failing to teach that the distal end of the resilient closure protrudes beyond the distal end of the proximal sleeve member have been fully considered but are not persuasive. As discussed above, Lowke alone teaches the limitation that a distal end of the resilient closure protrudes beyond the distal end of the proximal sleeve member when the syringe tip cap is coupled with the distal end of the syringe tip (As best seen in Figs 3 and 5, the distal end (gripping region 51 seen in Fig 5). Knopf is only used to teach the coupling member and second breaking line and the advantages of such features. Thus, Examiner does not agree with applicant’s reasoning that since the lifting tab 4 does not protrude beyond the first breaking line and the closure could not protrude beyond the breaking line. Again, the distal cap member or lifting tab 4 of Knopf is not imported into the modified invention. Regardless, Logel is now used in the rejection of the independent claims to make it clear that these elements (coupling strip and breaking lines) are known in the cap art and a coupling strip can be implemented in a cap wherein the distal cap member and proximal sleeve member are axially offset from one another. 
	Applicant’s arguments regarding one of ordinary skill in the art would not modify Lowke with Knopf to teach the removal of the syringe tip cap from the distal end of the syringe tip as a unit including the distal cap member and the proximal sleeve member connected with each other via the axial coupling strip have been fully considered but is not persuasive. Applicant again argues that one of ordinary skill would not combine Lowke and Knopf. Examiner respectfully disagrees as they are analogous art. MPEP 2141.01(a)(I) defines analogous art as meeting at least one of the criteria: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Knopf satisfies both of these as it is in the cap art and it solves the problem of removing a tamper evident cap as a unit. Therefore, one of ordinary skill in the art would have combined Lowke and Knopf to teach the claimed limitations.
	Applicant’s arguments regarding the diameter of a circle along which the plurality of locking protrusions is disposed have been fully considered but are moot in view of the current rejection that relies on Ennis to teach this limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783